 

Exhibit 10.2

 

 

AMENDMENT NUMBER ONE TO AGREEMENT

 

This is the first amendment (“Amendment No. 1”) to the AMENDED AND RESTATED
PATENT LICENSE AGREEMENT (the “License Agreement”), between The Board of Regents
of The University of Texas System (“Board”) on behalf of The University of Texas
Health Science Center at Houston (“UTHSC-H”) and PLx Pharma Inc., a Texas
corporation with its principal place of business at 8285 El Rio, Suite 130,
Houston, Texas 77054 (“PLx”), with an Effective Date of December 11, 2009.
Board, UTHSC-H, and PLx may individually be referred to as Party or collectively
as the Parties. All capitalized or bolded terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned to those terms in the
License Agreement.

 

WHEREAS, the parties entered into a the License Agreement; and, The parties
hereby desire to amend the License Agreement;

 

Now, therefore, the parties do hereby agree as follows:

 

Section 5.1(c) shall be amended and restated in its entirety as follows:

 

 

c.

A minimum annual royalty due on each anniversary of the Effective Date and
continuing for the term of this Agreement as follows:

 

 

i)

[*] due and payable on beginning on January 8, 2011 of this Agreement and on
each anniversary of the Effective Date prior to an FDA approval for Sale of a
Licensed Product; and

 

 

ii)

[*] due and payable on each anniversary of the Effective Date after receipt of
an FDA approval for Sale of a Licensed Product and each subsequent anniversary
of the Effective Date thereafter.

 

If the running royalties paid under 5.1(b) during a given year are less than the
amounts specified in this Section 5.l(c) for such year, then PLx shall pay an
amount equal to the difference between the amount paid under 5.l(b) and the
corresponding minimum annual royalty for that year as specified in this Section
5.1(c) with the final quarterly report of that year, or December 15th of such
year if no report is due.

 

Except as expressly provided in this Amendment No. 1, all other terms,
conditions and provisions of the Patent License Agreement shall continue in full
force and effect as provided therein.

 

(Signature Page Follows)

 

Amendment No. 1 to Patent License Agreement

The University of Texas System and PLx Pharma, Inc.

 

Page 1 of 2

--------------------------------------------------------------------------------

 

          On Behalf of the Board of Regents of The   PLX PHARMA INC. University
of Texas System                 By: /s/ T. Kevin Dillon   By: /s/ Ronald R.
Zimmerman T. Kevin Dillon      Ronald R. Zimmerman

Senior Executive Vice President, Chief Operating and Financial Officer

University of Texas Health Science Center at Houston

   

President and Chief Executive Officer

        4/15/11 Date: 4/14/11                 Approved as to Content:          
      By: /s/ Peter J. Davies       Peter J. Davies, M.D., Ph.D.      

Provost & Executive Vice President of Research

The University of Texas Health Science Center at Houston

                Date: 3/29/11                           Read and Understood:    
            By: /s/ Lenard M. Lichtenberger       Lenard M. Lichtenberger Ph.D.
      Inventor                   Date: 4/15/11      

 

Amendment No. 1 to Patent License Agreement



The University of Texas System and PLx Pharma, Inc.

 

 

Page 2 of 2